
	

115 HR 5889 : Recognizing Early Childhood Trauma Related to Substance Abuse Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5889
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Secretary of Health and Human Services to disseminate information, resources, and if
			 requested, technical assistance to early childhood care and education
			 providers and professionals working with young children on ways to
			 properly recognize and respond to children who may be impacted by trauma
			 related to substance abuse.
	
	
 1.Short titleThis Act may be cited as the Recognizing Early Childhood Trauma Related to Substance Abuse Act of 2018. 2.Recognizing Early Childhood Trauma Related to Substance Abuse (a)Dissemination of informationThe Secretary of Health and Human Services shall disseminate information, resources, and, if requested, technical assistance to early childhood care and education providers and professionals working with young children on—
 (1)ways to properly recognize children who may be impacted by trauma related to substance abuse by a family member or other adult; and
 (2)how to respond appropriately in order to provide for the safety and well-being of young children and their families.
 (b)GoalsThe information, resources, and technical assistance provided under subsection (a) shall— (1)educate early childhood care and education providers and professionals working with young children on understanding and identifying the early signs and risk factors of children who might be impacted by trauma due to exposure to substance abuse;
 (2)suggest age-appropriate communication tools, procedures, and practices for trauma-informed care, including ways to prevent or mitigate the effects of trauma;
 (3)provide options for responding to children impacted by trauma due to exposure to substance abuse that consider the needs of the child and family, including recommending resources and referrals for evidence-based services to support such family; and
 (4)promote whole-family and multi-generational approaches to prevent separation and support re-unification of families whenever possible and in the best interest of the child.
 (c)Rule of constructionSuch information, resources, and if applicable, technical assistance, shall not be construed to amend the requirements under—
 (1)the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); (2)the Head Start Act (42 U.S.C. 9831 et seq.); or
 (3)the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk 